 


114 HR 1292 IH: Disabled Veterans Commissary and Exchange Store Benefits Act
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1292 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Mr. Fortenberry introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to extend military commissary and exchange store privileges to veterans with a compensable service-connected disability and to their dependents. 
 
 
1.Short titleThis Act may be cited as the Disabled Veterans Commissary and Exchange Store Benefits Act. 2.Commissary and exchange store privileges for disabled veterans and their dependents (a)Extension of privilegesChapter 54 of title 10, United States Code, is amended by adding at the end the following new section:

1065.Use of commissary and exchange stores: disabled veterans and their dependents
(a)Disabled veteransA veteran with a compensable service-connected disability shall be permitted to use commissary and exchange stores on the same basis as a member of the armed forces entitled to retired or retainer pay. (b)DependentsA dependent of a veteran described in subsection (a) shall be permitted to use commissary and exchange stores on the same basis as a dependent of a member of the armed forces entitled to retired or retainer pay.
(c)DefinitionsIn this section, the terms veteran and service-connected have the meanings given those terms in section 101 of title 38.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:


1065. Use of commissary and exchange stores: disabled veterans and their dependents..
(c)Effective dateSection 1065 of title 10, United States Code, as added by subsection (a), shall take effect at the end of the 90-day period beginning on the date of the enactment of this Act.  